Title: To George Washington from Colonel Theodorick Bland, 31 May 1779
From: Bland, Theodorick
To: Washington, George



Sr
Charlotteville [Va.] May 31st 1779

I was this day Honord with a Copy of an Extract from Yr Excellency’s letter of the 17th of May informing them of Some late Manœuvres of the Enemy and what Yr Excellency supposed might be the design of An expedition of theirs to this State. for Yr Excellencys Satisfaction, I now have the Honor to Inform yr Excy that on the first Intelligence of the fleets Arriving on this Coast, the Officers (Quarterd through necessity) in the lower parts of this Country were Immediately orderd up to this place their limits Circumscribed. A reinforcement, of four Hundred & fifty Militia orderd to the Garrison, & every thing put in the best posture for preventing any attempt of a Rescue, or for Marching had there been occasion, the Convention troops to any distance that might have been found necessary for their Security Pickets, & a Chain of Sentries posted around the Barracks to prevent desertions, & instructions given to the Party of L. Dragoons, (which I had previously orderd from Winchester & of which I Informd Yr Excy in a former letter) to Patroll the Country on the Outside of the Chain of Sentries to prevent such as might attempt desertion from executing their purpose besides which directions were sent below for a strict Examination of all passing suspected persons to be examined as also to the difft parts of the Adjacent Counties. So that I am in hopes every apprehension either of Insurrection, Rescue or desertion is effectually guarded against I shall nevertheless continue every precaution heretofore taken to prevent any of these from taking place. I have the Honor to Inform Yr Excy that from all accounts below the Militia have turnd out in great numbers and with peculiar Animation, and that the Reinforcements orderd for this Garrison assembled & rendezvous’d here with the Utmo[s]t alacrity, & remain with Unusual patience notwithstanding the Inconvenient Season of the year for their Agriculture. Enclosed I transmit Yr Excelly an Application from the Young Baron de Geismer one of the Officers of the Convention troops (German) who has Sollicited me to Intercede with Yr Excy for his Exchange or leave to return home on Parole. Shd Yr Excy think proper to grant his request, I will communicate Yr favor to him, & give him the Proper Passports to go by Such Route as Yr Excy will be pleased to point out. I am Sr with the most sincere Respect Yr Excy’s Most obedt & affecte Humb: Sert
Theok Bland
